For the reasons set forth in the opinion in the case of Elsf elder v. Cournand (270 App, Div. 162, decided herewith) the order is reversed, with $20 costs and disbursements to the appellants and the motion for summary judgment granted, with leave to plaintiff to serve an amended complaint within ten days after service of order with notice of entry thereof, on payment of said costs. Present — Martin, P. J., Townley, Cohn, Callahan and Wasservogel, JJ.; Wasservogel, J., dissents and votes to affirm.